
	
		I
		111th CONGRESS
		2d Session
		H. R. 4669
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Pierluisi (for
			 himself, Mr. Sablan,
			 Ms. Bordallo,
			 Mr. Faleomavaega,
			 Mr. Serrano, and
			 Mrs. Christensen) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide that hospitals located in territories are eligible for electronic
		  health record incentive payments under Medicare in the same manner as hospitals
		  located in one of the 50 States are eligible for such incentive
		  payments.
	
	
		1.Hospitals in territories
			 eligible for Medicare EHR incentive paymentsSection 1886(n)(6)(B) of the Social Security
			 Act (42 U.S.C. 1395ww(n)(6)(B)) is amended by inserting and includes any
			 hospital located in the Commonwealth of Puerto Rico, the Virgin Islands, Guam,
			 American Samoa, or the Northern Mariana Islands that would be a subsection (d)
			 hospital if the hospital were located in one of the 50 States before
			 the period at the end.
		
